Citation Nr: 0633635	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-26 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to January 
1970 and also served in the Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the veteran's claim of 
entitlement to service connection for PTSD.  

The veteran testified at a videoconference hearing before the 
undersigned in September 2006; a copy of the transcript is in 
the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006).

In this case, the RO denied the veteran's service-connection 
claim on the basis that the veteran did not engage in combat 
and did not have any claimed in-service stressors that had 
been verified.

Since the veteran did not engage in combat with the enemy, 
his lay testimony or statements alone are not enough to 
establish the occurrence of the alleged stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2006); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The duty to assist includes attempting to verify in-service 
stressor(s) and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  In February 
2003, the RO submitted documents regarding the veteran's 
claimed in-service stressors to the U.S. Armed Services 
Center for Unit Records and Research (CURR) (now the U.S. 
Joint Services Records Research Center (JSRRC)) to be 
verified.  In a June 2003 letter, CURR replied that it did 
not research the veteran's stressors because the stressor 
information it received was insufficient.

In March 2006, the veteran resubmitted details of his claimed 
in-service stressors occurring at Danang Air Force Base 
(AFB), which included several specific dates of rocket/mortar 
attacks.  The veteran's service records indicate that, as a 
member of the Fleet Air Reconnaissance Squadron One (VQ-1) 
DET BRAVO, he was stationed for temporary periods of time at 
Danang AFB from September 1, 1967 to October 18 1967, from 
November 16, 1967 to January 29 1968, from April 19, 1968 to 
June 21, 1968, and from October 3, 1968 to November 20, 1968.  
Many of the veteran's claimed stressor dates fall within the 
first three time periods.  After receiving the veteran's more 
detailed stressor information, the RO did not submit another 
request for verification of the veteran's claimed in-service 
stressors to JSRRC.  On remand, VA should attempt to verify 
the veteran's alleged stressors occurring within the time 
periods of September 1, 1967 to October 18 1967, November 16, 
1967 to January 29 1968, and April 19, 1968 to June 21, 1968.

If one or more of the veteran's claimed stressors are 
verified, the veteran should be afforded a VA psychiatric 
examination to determine whether the veteran suffers from 
PTSD because of any verified in-service stressor(s).

Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter asking the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) to provide any available 
information, which might corroborate the 
veteran's alleged in-service stressor(s).  
The veteran served on active duty with 
the Navy from July 1966 to January 1970 
and from March 1967 to March 1969, he was 
a member of the Fleet Air Reconnaissance 
Squadron One (VQ-1) DET BRAVO and 
apparently was stationed for temporary 
periods of time at the Danang AFB in the 
Republic of Vietnam, in particular from 
September 1, 1967 to October 18 1967, 
from November 16, 1967 to January 29 
1968, and from April 19, 1968 to June 21, 
1968.  The veteran claims that while 
stationed at the Danang AFB, the base 
received many rocket/mortar attacks.  The 
VA must provide the JSRRC with copies of 
any of the veteran's service personnel 
records, showing service dates, duties, 
and units of assignment, and stressor 
statements, including the veteran's March 
2006 statement.  The JSRRC should also be 
requested to furnish unit history and 
operational reports for the Fleet Air 
Reconnaissance Squadron One (VQ-1) unit 
to which the veteran was assigned from 
September 1967 to June 1968.

2.  After item 1 is completed, prepare a 
report detailing the nature of any in-
service stressor that was established by 
the record.  If none was verified, the 
report will so state.  This report is 
then to be added to the claims file.

3.  If, and only if, one or more of the 
veteran's claimed in-service stressors is 
verified, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination to determine whether he has 
PTSD due to service.  The claims file, 
including the report of any verified in-
service stressor(s), must be made 
available to the examiner prior to the 
examination, and the examination report 
should so state.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  If a diagnosis of PTSD is 
appropriate, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's PTSD is 
the result of a verified in-service 
stressor or stressors.  The examiner 
should also comment explicitly upon 
whether there is a link between such 
stressor(s) and the current symptoms, if 
any.

The examiner should clearly outline the 
rationale for any opinion expressed.  
Note that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
PTSD.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purpose of this remand is to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2006).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



